DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0182709 A1), hereinafter referred to as Kim, in view of Brown et al. (US 2014/0244266 A1), hereinafter referred to as Brown, and further in view of Gopinath et al. (US 2004/0199486 A1), hereinafter referred to as Gopinath.

Regarding claim 1, Kim teaches:
A method implemented by one or more processors, the method comprising: 
causing an application interface of a non-automated assistant application, operating at a client device, to be accessible to a user (Fig. 4a, para [0136], where the application is a conversation), wherein the application interface includes a first selectable element for initializing communications with an agent module via an automated assistant application (Fig. 4a element 429, para [0136-137], where an item to call a virtual assistant is provided), 
wherein the agent module is also configured to perform the action that is performable via the non-automated assistant application (para [0137], where the assistant responds to the request for the user’s schedule);
receiving, subsequent to the user input at the first input field of the application interface (Fig. 4, where the assistant is selected after inputting text in the messaging application), a selection of the first selectable element, wherein the first selectable element corresponds to a link, and wherein the link identifies the agent module, the first parameter for use when performing the action, and the value of the first parameter (Fig. 4a element 429, para [0136-137], where when the assistant item is selected, the assistant is activated and the context including dates and vocabulary is provided to the assistant);  
causing, in response to receiving the selection of the first selectable element, a conversational interface of the automated assistant application to be presented to the user, wherein the agent module is invoked in the conversational interface so that the conversational interface is configured to be an intermediary between the user and the agent module (Fig. 4b, 4c elements 430, 435, para [0140], where the assistant outputs information to the user in a conversation box, and where the messaging window becomes the conversational interface of the automated assistant application when the assistant is selected); and 
identifying a second selectable element based on the first parameter contained in the link, wherein the second selectable element identifies the second parameter for furthering performance of the action, and wherein the second parameter is different from the first parameter (Fig. 4b, 4d, para [0142], where individual dates may be selected to expand the schedule, where the second parameter is an individual date as opposed to the date range of the first parameter); and
providing, via the automated assistant application, a second selectable element at the conversational interface (Fig. 4b, 4d, para [0142], where individual dates may be selected to expand the schedule).  
Kim does not teach:
a first input field for a first parameter of an action performable via the non-automated assistant application and a second input field for a second parameter of the action,
wherein a value, for the first parameter of the action, is determined by the non-automated assistant application based on user input at the first input field of the application interface of the non-automated assistant application,
wherein no additional value, for the second parameter of the action, has been determined by the non-automated assistant application, 
wherein the agent module is stored at a remote server device
wherein the link is a universal resource locator (URL) containing:
a name of the agent module,
the first parameter for use when performing the action, and
the value of the first parameter;
Brown teaches:
a first input field for a first parameter of an action performable via the non-automated assistant application and a second input field for a second parameter of the action (Fig. 4, where the date and # of stops are the two input fields, or where the different flight price options are the input fields),
wherein a value, for the first parameter of the action, is determined by the non-automated assistant application based on user input at the first input field of the application interface of the non-automated assistant application (Fig. 4, where the date is determined from the user input, and also where the specific flight price option is selected. Examiner notes that although it is unclear whether the date and price option are selected by the user directly or through the assistant, it appears that the non-automated assistant application receives the input from either source, which would teach the limitation),
wherein no additional value, for the second parameter of the action, has been determined by the non-automated assistant application (Fig. 4, where no value is entered in either the # of stops, nor have any of the other flight price options been selected), 
wherein the agent module is stored at a remote server device (para [0032], where the assistant is implemented as a server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim by using the assistant interface of Brown (Brown Fig. 4) in the assistant interaction of Kim (Kim Fig. 4) by having the assistant interact with the content, so that a portion of the content relevant to the user input may be displayed as the result (Brown para [0015]). 
Gopinath teaches:
wherein the link is a universal resource locator (URL) (para [0053], where a URL is used) containing:
a name of the agent module (para [0053], where the data manager field is interpreted as the agent module name),
the first parameter for use when performing the action (para [0053], where an ID field or unique data key is a parameter), and
the value of the first parameter (para [0053], where the ID field includes a session ID and the unique data key contains information identifying a particular object);
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (link) with other components (URL); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 2, Kim in view of Brown and Gopinath teaches:
The method of claim 1, further comprising: 
receiving a selection of the second selectable element at the conversational interface, wherein the second selectable element further characterizes a value of the second parameter (Kim para [0142], where November 3 is touched, which expands the schedule for the day as in Fig. 4d); and 
providing, in response to receiving the selection of the second selectable element, the value to the agent module for assigning to the second parameter (Kim para [0142], where the selection of November 3 assigns the date as the second parameter).  

Regarding claim 3, Kim in view of Brown and Gopinath teaches:
The method of claim 2, wherein the conversational interface includes one or more other selectable elements characterizing one or more other suggested values, respectively, that are each assignable to the second parameter (Kim Fig. 4b, para [0139], where dates from Nov. 3-5 are available as the second parameter).  

Regarding claim 4, Kim in view of Brown and Gopinath teaches:
The method of claim 1, wherein the second selectable element identifies a speakable command phrase associated with a previous action performed via the non-automated assistant application (Kim Fig. 16, para [0179-182], where the second selectable element is displayed in response to the spoken command associated with the previous chat conversation).  

Regarding claim 5, Kim in view of Brown and Gopinath teaches:
The method of claim 4, further comprising: 
receiving audio data corresponding to the speakable command phrase (Kim Fig. 16, para [0181], where the user voice is input); and 
converting, in response to receiving the audio data, the audio data into textual data for transmitting to the agent module (Kim Fig. 16c element 1640, para [0181], where the voice is converted to text for the assistant).

Claims 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Gopinath.

Regarding claim 23, Kim teaches:
A method comprising: 
generating, by a first application operating at a client device and based on interactions of a user with the first application, a current application interface of the first application (para [0078], where the GUI displays information of the application program executing, and Fig. 4a, where the user conversation is displayed), wherein generating the current application interface based on the interactions of the user with the first application comprises: 
generating a first parameter, a value for the first parameter, and a first selectable element for initializing communications with an agent module to perform an action, wherein the agent module is different from the first application (Fig. 4a element 429, para [0136-137], where when the assistant item is selected, the assistant is activated and the context including dates and vocabulary is provided to the assistant); 
causing the current application interface of the first application to be displayed at a display of the client device, wherein display of the current application interface of the first application comprises display of (para [0078], where the GUI displays information of the application program executing, and Fig. 4a, where the user conversation is displayed): 
the first parameter, the value for the first parameter, and the first selectable element (Fig. 4a element 429, para [0136-137], where when the assistant item is displayed, and the dates and vocabulary provided to the assistant are displayed); 
generating a link, corresponding to the first selectable element, wherein generating the link comprise generating the link to contain: 
a name of the agent module (Fig. 4a element 429, para [0136-137], where when the assistant item is selected), 
the first parameter displayed at the current application interface of the first application (Fig. 4a element 429, para [0136-137], where the context including dates and vocabulary is provided to the assistant), and 
the value for the first parameter (Fig. 4a element 429, para [0136-137], where the context including dates and vocabulary is provided to the assistant); 
receiving a user selection of the first selectable element displayed at the current application interface (Fig. 4a element 429, para [0136-137], where when the assistant item is selected); 
in response to receiving the user selection of the first selectable element: 
invoke the agent module in a conversational interface of the automated assistant, to perform the action based at least on the first parameter (Fig. 4b, 4c elements 430, 435, para [0140], where the assistant outputs information to the user in a conversation box).  
Kim does not teach:
generating a universal resource locator (URL), corresponding to the first selectable element, wherein generating the URL comprise generating the URL to contain: 
a name of the agent module, 
the first parameter displayed at the current application interface of the first application, and 
the value for the first parameter; 
transmitting the URL to an automated assistant, wherein transmitting the URL to the automated assistant causes the automated assistant to use the name of the agent module, the first parameter, and the value contained in the URL to invoke the agent module in a conversational interface of the automated assistant, to perform the action based at least on the first parameter.  
Gopinath teaches:
generating a universal resource locator (URL), corresponding to the first selectable element (para [0053], where a URL is used), wherein generating the URL comprise generating the URL to contain: 
a name of the agent module (para [0053], where the data manager field is interpreted as the agent module name), 
the first parameter displayed at the current application interface of the first application (para [0053], where an ID field or unique data key is a parameter), and 
the value for the first parameter (para [0053], where the ID field includes a session ID and the unique data key contains information identifying a particular object); 
transmitting the URL to an automated assistant (para [0051], where a message is communicated), wherein transmitting the URL to the automated assistant causes the automated assistant to use the name of the agent module, the first parameter, and the value contained in the URL (para [0053], where the message contains the URL including the name and parameter/value) to invoke the agent module in a conversational interface of the automated assistant, to perform the action based at least on the first parameter.  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (link) with other components (URL); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 24, Kim in view of Gopinath teaches:
The method of claim 23, wherein the URL further contains a name of the action (Gopinath para [0052-53], where the data manager is interpreted as the name of the action, as it determines which manager to send the message to).  

Regarding claim 25, Kim in view of Gopinath teaches:
The method of claim 23, wherein the value for the first parameter is received from the user of the client device via user input at an input field of the first application (Kim Fig. 17 element 1720, para [0187], where the user inputs the dates using voice input and speech to text).  

Regarding claim 26, Kim in view of Gopinath teaches:
The method of claim 23, wherein: the conversational interface of the automated assistant includes a query for a value of a second parameter to perform the action, the second parameter being different from the first parameter (Kim Fig. 4b element 430, para [0139], where the query is interpreted as the display of a range of days for selection, the second parameter being the specific day and the value being the schedule of the specific day).  

Regarding claim 27, Kim in view of Gopinath teaches:
The method of claim 26, wherein: the conversational interface of the automated assistant further includes one or more suggestion elements based on the query for the value of the second parameter (Kim Fig. 4d element 440, para [0142], where the display of the schedule of a day is the suggestion elements).  

Regarding claim 28, Kim in view of Gopinath teaches:
The method of claim 27, wherein: the one or more suggestion elements includes an element suggesting the value of the second parameter, and/or includes an input element that receives user input for the value of the second parameter (Kim Fig. 4d element 440, para [0142-143], where the option to add or edit the schedule is available as a user input).  

Regarding claim 29, Kim in view of Gopinath teaches:
The method of claim 26, wherein the second parameter is displayed at the current application interface of the first application, and a value of the second parameter is not displayed at the current application interface of the first application (Kim Fig. 4b, para [0139], where the day is displayed, but the times are not displayed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0167124 A1 para [0020] teaches a URL including an action, a parameter, and a parameter value; US 2014/0379840 A1 para [0066] teaches parameters in a URL including values and the user agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658